DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoettle et al. (US2009/0102654) in view of Li et al. (US2012/0001875).
To claim 18, Schoettle teach a wireless device of a system (Fig. 1) for wireless sensing, comprising: 
a processor; a memory communicatively coupled to the processor; and a receiver communicatively coupled to the processor (RADIO 11 of Fig. 1), wherein: 
an additional wireless device (another RADIO 11 of Fig. 1) of the system is configured to transmit a wireless signal through a wireless multipath channel of a venue (paragraph 0020), 
the wireless multipath channel is impacted by a movement of an object (18 of Fig. 1, paragraph 0005, movement of object within range; paragraph 0020, object may include wall, furniture, people, pet, etc.) in a neighborhood of a target device in the venue (paragraphs 0027-0028), 
the receiver is configured to receive the wireless signal through the wireless multipath channel (paragraph 0027), 
the received wireless signal differs from the transmitted wireless signal due to the wireless multipath channel and the movement of the object (paragraphs 0005, 0029-0030, disruption of electromagnetic propagation of radio waves), and 
the processor is configured for: 
obtaining a number of time series of channel information (TSCI) of the wireless multipath channel based on the received wireless signal (paragraphs 0015-0020, 0024, continuous channel signature monitoring), 
computing a time series of motion analytics (TSMA) based on the number of TSCI (paragraphs 0022, 0024, 0027, 0034-0035, establish signal patterns thru radio environment monitoring continuously), 
computing an information of a target device based on the TSMA (paragraph 0018, radios can be added automatically so as to provide the ability to auto-discover and auto-add new "zones" to the overall alerting system and the total region it includes; paragraphs 0017-0019, 0026-0027, establish coverage thru electromagnetic propagation environment monitoring), 
wherein the target device is one of: the transmitter, the receiver, or an additional device in the venue (Figs 1-2, 5), 
wherein the information of the target device comprises at least one of: an identity, a name, a label, a tag, or a location (Fig. 5, paragraphs 0035-0036, GUI presents RADIOS and respective zone coverage and deployment location; paragraph 0018, radios can be added automatically so as to provide the ability to auto-discover and auto-add new "zones" to the overall alerting system and the total region it includes).
But, Schoettle do not expressly disclose generating a signal for prompting the prompted movement of the object.
However, Schoettle does teach recorded changes and patterns being inputted by user (paragraph 0045).
	Li teach an interactive gesture pattern recognition training system (Figs. 1-2), wherein the processor is further configured for computing the information of the target device interactively based on: instructing the user to do the training movement near the target device, presenting the TSMA on a user device of the user, receiving at least one user input on the user device, and computing the information of the target device interactively based on the at least one user input (Figs. 18-19, paragraphs 0113-0117).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Li into the system of Schoettle, in order to implement pattern signature training.


To claim 1, Schoettle and Li teach a system for wireless sensing (as explained in response to claim 18 above), comprising a plurality of transmitter-receiver pairs each comprising a transmitter and receiver (Schoettle, paragraphs 0016, 0024, 0026-0027, radio pairs).

To claim 20, Schoettle and Li teach a method for wireless sensing (as explained in response to claim 18 above).





To claim 2, Schoettle and Li teach claim 1.
Schoettle teach wherein each respective processor is further configured for: monitoring, based on the respective TSMA or the respective TSCI, the movement of the object in the venue in a wireless sensing task (as explained in response to claim 18 above).

To claims 4 and 19, Schoettle and Li teach claim 1.
Schoettle and Li teach wherein: the object is a user of the system (Schoettle, paragraph 0017, obviously the person could be a user of the system); the movement is a training movement (Schoettle, paragraphs 0034-0035, 0045, signature patterns recognized input by user), at least one processor of the plurality of processors is configured for computing the information of the target device interactively based on: instructing the user to do the training movement near the target device, presenting the TSMA on a user device of the user, receiving at least one user input on the user device, and computing the information of the target device interactively based on the at least one user input (Li, Figs. 1-2, 18-19, paragraphs 0113-0117).

To claim 5, Schoettle and Li teach claim 4.
Schoettle and Li teach wherein at least one processor of the plurality of processors is further configured for: generating a prompting to the user to undergo the training movement, wherein the prompting comprises at least one of: a signaling, a guidance, an instruction, a visual prompting, an audio prompting, a mechanical prompting, a vibration, or a mechanical motion (Li, paragraphs 0114, 0117).

To claim 6, Schoettle and Li teach claim 5.
Schoettle and Li teach wherein at least one processor of the plurality of processors is further configured for: generating a real-time presentation of the plurality of TSMA on the user device reflecting the training movement of the user near the target device, wherein the real-time presentation comprises at least one of: a visual presentation, an animated presentation, a multimedia presentation, an audio presentation, or a mechanical presentation (Schoettle, abstract, paragraphs 0005, real-time monitoring; Li, Figs. 5A-D, wherein presentation format would have been obvious to one of ordinary skill in the art to implement by design preference).

To clam 7, Schoettle and Li teach claim 6.
Schoettle and Li teach wherein: a location of the user is unknown to the system but known to the user (Schoettle, paragraph 0045, obvious as input by user).

To claim 8, Schoettle and Li teach claim 7.
Schoettle and Li teach wherein at least one processor of the plurality of processors is further configured for: computing an additional information of the location of the user interactively and dynamically based on an additional user input on the user device, wherein the additional information comprises at least one of: an identity, a name, a label or a tag of a region of the venue (Schoettle, paragraph 0018, radios can be added automatically so as to provide the ability to auto-discover and auto-add new "zones" to the overall alerting system and the total region it includes; paragraph 0045, input by user).

To claim 9, Schoettle and Li teach claim 8.
Schoettle and Li teach wherein: all transmitter-receiver pairs share a common transmitter; the target device is the receiver of the particular transmitter-receiver pair; and the respective processor associated with each transmitter-receiver pair is further configured to transmit the respective TSMA to at least one processor of the plurality of processors (as explained in response to claim 1 above, wherein more multi-path wireless signals would be contributed as more transmitters and/or receivers are deployed in the environment/zone).

To claim 10, Schoettle and Li teach claim 9.
Schoettle and Li teach wherein at least one processor of the plurality of processors is further configured for: generating a real-time presentation of the plurality of TSMA and on the user device, wherein a subset of the plurality of TSMA are presented visually on the user device in a side-by-side manner to enable visual comparison by the user (Schoettle, abstract, paragraphs 0005, real-time monitoring; Li, Figs. 5A-D, wherein presentation format is well-known in the art, which would have been obvious to one of ordinary skill in the art to implement by design preference, hence Official Notice is taken).

To claim 11, Schoettle and Li teach claim 8.
Schoettle and Li teach wherein: all receivers of the plurality of transmitter-receiver pairs are a common receiver; all respective processors associated with the plurality of transmitter-receiver pairs are a common processor associated with the common receiver; and the target device is the transmitter of the particular transmitter-receiver pair (as explained in response to claim 1 above, wherein more multi-path wireless signals would be contributed as more transmitters and/or receivers are deployed in the environment/zone).

To claim 12, Schoettle and Li teach claim 11.
Schoettle and Li teach wherein at least one processor of the plurality of processors is further configured for: generating a real-time presentation of the plurality of TSMA on the user device, wherein the TSMA and the at least some additional TSMA are presented visually on the user device in a side-by-side manner to enable visual comparison by the user (Schoettle, abstract, paragraphs 0005, real-time monitoring; Li, Figs. 5A-D, wherein presentation format is well-known in the art, which would have been obvious to one of ordinary skill in the art to implement by design preference, hence Official Notice is taken).

To claim 13, Schoettle and Li teach claim 1.
Schoettle teach wherein: the object comprises at least one of: a user of the system, a living object, a plant, an animal, a pet, a human, or a machine (paragraph 0017); and 	the movement comprises at least one of: touching the target device, tapping the target device, a movement towards the target device, a movement away from the target device, a radial movement with respect to the target device, a tangential movement with respect to the target device, a tapping motion, a repeating movement, a repeated movement, a periodic movement, a transient movement, a movement with a timing, a movement with a count, or an intermittent movement, or a movement with timed pauses (paragraphs 0005, 0017).

To claim 14, Schoettle and Li teach claim 1.
Schoettle teach wherein at least one processor of the plurality of processors is further configured for performing at least one of the following based on the information of the target device: generating a recommended configuration; presenting the recommended configuration on the user device; receiving a confirmation or rejection or modification of the recommended configuration based on a user input on the user device; customizing or configuring the target device; customizing or configuring the system; customizing or configuring a network or an interconnection of the system; customizing or configuring a server of the system; customizing or configuring an app on a user device; customizing or configuring a presentation of the system; customizing or configuring a wireless sensing task, a wireless sensing algorithm, a fusion algorithm, or an aggregation algorithm associated with the system; confirming an admissibility, acceptability, sufficiency, suitability or a qualification of the target device; confirming a role of the target device in the system; qualifying at least one of: the target device, the TSCI, the wireless signal, the transmission of the wireless signal, the reception of the wireless signal, and the obtaining of the TSCI; locating the target device; computing a coordinate of the target device with respect to a map; naming the target device; renaming the target device; obtaining a network configuration or interconnection of the system from the user; or obtaining from the user a configuration of the wireless sensing task, a wireless sensing algorithm, a fusion algorithm, or an aggregation algorithm (Figs. 6-7, paragraphs 0037-0045).

To claim 15, Schoettle and Li teach claim 1.
Schoettle teach wherein at least one processor of the plurality of processors is further configured for: recognizing a target pattern of the TSMA associated with the target device; and computing the information of the target device based on the recognition of the target pattern in the TSMA associated with the target device (as explained in response to claim 18 above).

To claim 16, Schoettle and Li teach claim 15.
 The system of claim 15, wherein the target pattern comprises at least one of: a monotonic increasing trend of a feature of the motion analytics in the TSMA as the object moves towards the target device in a neighborhood of the target device; a monotonic decreasing trend of the feature of the motion analytics in the TSMA as the object moves away from the target device in the neighborhood of the target device; a local maximum of the feature of the motion analytics in the TSMA at a point of closest approach of the object in the neighborhood of the target device; a positive derivative or differential of the feature of the motion analytics in the TSMA as the object moves towards the target device in the neighborhood of the target device; a negative derivative or differential of the feature of the motion analytics in the TSMA as the object moves away from the target device in the neighborhood of the target device; a zero derivative or differential of the feature of the motion analytics in the TSMA at the point of closest approach; a negative second derivative (or differential of differential) of the feature of the motion analytics in the TSMA at the point of closest approach; a repetition of the feature of the motion analytics in the TSMA; a relaxation oscillation of the feature of the motion analytics in the TSMA; or a damping of the feature of the motion analytics in the TSMA.

To claim 17, Schoettle and Li teach claim 1.
Schoettle teach wherein the motion analytics comprises at least one of: a magnitude, a phase, a time, an occurrence, a transformation, a histogram, a sample mean, a standard deviation, a variance, a length, an area, a volume, a similarity score, a distance, a classification, a breathing rate, or a heart rate (paragraphs 0020-0025, 0034, 0045, magnitude, phase, time, occurrence, classification).



Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoettle et al. (US2009/0102654) in view of Li et al. (US2012/0001875) and Wang et al. (“E-eyes: Device-free Location-oriented Activity Identification Using Fine-grained WiFi Signatures”).
To claim 3, Schoettle and Li teach claim 1.
Schoettle and Li teach wherein at least one processor of the plurality of processors is further configured for: analyzing a behavior of the plurality of TSMA (as explained in response to claim 1 above), but Schoettle and Li do not expressly disclose wherein the object is a training object undergoing a planned movement; performing an analysis of the plurality of TSMA based on at least one of: a predicted behavior of the TSMA associated with the target device associated with the planned movement, or a predicted identity of the target device; computing a predicted information of the target device based on the analysis of the plurality of TSMA; presenting the predicted information on a user device of a user; and computing the information of the target device interactively based on a user input on the user device, wherein the user input is a confirmation or a rejection of the predicted information.
However, Schoettle does teach signature pattern identification and recognition (paragraphs 0034-0035) and analysis according to guidelines established by a user (paragraph 0045), and obvious in view of Li.
	Wang teach a system of identifying activities using fine-grained WiFi signatures (page 617), wherein the processor is further configured for: analyzing a behavior of the TSMA, wherein the object is a training object undergoing a planned movement; performing an analysis of the TSMA based on at least one of: a predicted behavior associated with the planned movement, or a predicted identity of the target device; computing a predicted information of the target device based on the analysis of the TSMA; presenting the predicted information on a user device of a user; and computing the information of the target device interactively based on a user input on the user device, wherein the user input is a confirmation or a rejection of the predicted information (pages 617-627, especially pages 623-627, establishing activity profiles to predict user activities, which corresponds to pattern input by user in Schoettle), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the system of Schoettle and Li, in order to implement pattern signature training.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        November 14, 2022